              Case MDL No. 2979 Document 41 Filed 01/15/21 Page 1 of 3




                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION


 IN RE: NATIONAL RIFLE                                 §
 ASSOCIATION BUSINESS                                  §
 EXPENDITURES LITIGATION                               § MDL Docket No. 2979
                                                       §
                                                       §


               NOTICE OF SUGGESTION OF BANKRUPTCY OF
      THE NATIONAL RIFLE ASSOCIATION OF AMERICA AND SEA GIRT LLC

        Please be advised that the National Rifle Association of America (the “NRA” or the

“Association”) and Sea Girt LLC (“Sea Girt”) (collectively, the “Debtors”), filed petitions

commencing voluntary cases under chapter 11 of Title 11 of the United States Code, 11 U.S.C.

§§ 101-1532, as amended (the “Bankruptcy Code”) on January 15, 2021. The bankruptcy cases

are pending in the United States Bankruptcy Court for the Northern District of Texas, Dallas

Division, and are administered under Case Nos. 21-30085-11and 21-30080-11.

        Section 362(a) (Automatic Stay) of the Bankruptcy Code automatically prohibits, inter

alia, the following:

                        the commencement or continuation, including the issuance or employment
                         of process, of a judicial, administrative, or other action or proceeding
                         against the debtor that was or could have been commenced before the
                         commencement of the case under this title, or to recover a claim against the
                         debtor that arose before the commencement of the case under this title;

                        the enforcement, against the debtor or against property of the estate, of a
                         judgment obtained before the commencement of the case under this title;

                        any act to obtain possession of property of the estate or of property from the
                         estate or to exercise control over property of the estate.




                                                   1

4817-0233-5703.1
2277-02
              Case MDL No. 2979 Document 41 Filed 01/15/21 Page 2 of 3




Dated:             January 15, 2021    Respectfully submitted,



                                       By: /s/ Sarah B. Rogers __
                                          William A. Brewer III
                                          wab@brewerattorneys.com
                                          Sarah B. Rogers
                                          sab@brewerattorneys.com
                                          BREWER, ATTORNEYS & COUNSELORS
                                          750 Lexington Avenue, 14th Floor
                                          New York, New York 10022
                                          Telephone: (212) 489-1400
                                          Facsimile: (212) 751-2849

                                          ATTORNEYS FOR MOVANT THE
                                          NATIONAL RIFLE ASSOCIATION OF
                                          AMERICA




                                          2

4817-0233-5703.1
2277-02
            Case MDL No. 2979 Document 41 Filed 01/15/21 Page 3 of 3




                      CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Suggestion of

Bankruptcy was electronically served via the Court’s electronic case filing system upon all

counsel of record on this 15th day of January 2020.

                                                   /s/ Sarah B. Rogers
                                                     Sarah B. Rogers
